Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27, line 2 “the glass adapter” and “the funnel ground joint” which lack antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8978897 in view of DE (‘121). The instant claims recite similar subject matter as the patented claims save for addition of funnel and stem detachable combination having the filter disc mounted in the concavity of the stem portion. This feature is taught by DE ‘121 (see fig. 1). The two piece construction of DE ‘121 allows for quicker assemble and disassembly and it’s use with the claimed filter recited in claims 1-11 of the above patent would have been within the ordinary skill of art at the time of the invention.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eddleman ‘978 discloses a filtering kit including a funnel 10 (which may be made of plastic -aka polymer) [1, 60+] with an elongated stem 13 and a removable porous plastic filter disk 30- see fig. 4/5- [8, 60], a vacuum take off adapter 15 having a funnel receiving portion 19 and a flask engaging end 20 and a vacuum port 16, and a flask 25 having a neck 27 which engages the adapter 15.. The stem extends past the neck as illustrated in fig. 7. The filter disk 30 may optionally include a filter paper 36 [3, 3]. The filter funnel 10 has a lower tapered portion leading to an inner joint where the taper portion meets the top of the stem 13. This joint is releasable received in the vacuum take off adapter 15 in a manner similar to, if not identical to, applicant’s joint. In Eddleman ‘978, the diameter of the funnel engaging end of the vacuum adapter 15 is illustrated (see fig. 7) as the same diameter as the filtering funnel 10. Eddleman’s funnel and stem are not detachable and therein lies the difference between claim 21 and Eddleman ‘978. DE ‘121 discloses the benefit of employing a two-piece detachably mounted filter funnel and stem which allows for easy retrieval of the filter disc when the desired product is the cake. Modifying Eddleman ‘978 to incorporate this desired feature in a manner would have been obvious to one of ordinary skill at the time of the invention as the combination would produce no more than a predictable result (KSR v. Teleflex, 550 US 398). Eddleman teaches the remaining claims. 
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Applicant asserted that the annular support surface 17 in DE ‘121 is above the filter funnel. This is not persuasive. In DE ‘121 the “funnel”, analogous to applicants funnel upper portion of 110, 210, 310 etc,. is the attachment 11 into which the contents to be filtered is fed. The “funnel 14” in DE ‘121 is analogous to the funnel base of fig. 6 -see element 321 with a top barrel 318. Note that barrel 318 is similar to, or the same as, the upper portion of funnel 110, 210 , 310 etc. Therefore the filter is not “above the funnel” as applicant asserts but is located in an upper concavity of the detachable lower portion of the funnel. The funnel in DE ‘121 being a two piece structure of 11 and 14.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML